FILED 

                                                                        FEB 26, 2013 

                                                                In the Office of the Clerk of Court 

                                                              W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                         )         No. 30S42-2-III
                                             )
                    Respondent,              )
                                             )
             v.                              )         UNPUBLISHED OPINION
                                             )
BRANDON S. LANGFORD,                         )

                                             )

                    Appellant.               )



      BROWN, J. - Brandon S. Langford appeals his residential burglary conviction,

contending his due process rights were violated because the State failed to prove all

essential elements of the crime. He argues the shed he entered was not a "dwelling"

within the meaning ofRCW 9A.S2.02S(a). We affirm.

                                         FACTS

       Witnesses observed Mr. Langford in the vicinity of his brother's house carrying a

gas can. His brother immediately checked his shed and discovered his gas can was

missing. The police were called but were unable to locate Mr. Langford in the immediate

area. Later, police responded to another call reporting a prowler less than one mile from

the first incident. Police located Mr. Langford hiding under a bush.
No. 30542-2-111
State v. Langford


       The State charged Mr. Langford with residential burglary. At trial, the State

offered as evidence a photograph showing the shed and residence were connected by a

carport with the shed and house linked by a roof. The jury was instructed to convict Mr.

Langford it must find he "entered or remained unlawfully in a dwelling." Clerk's Papers

(CP) at 15. The jury was instructed, "Dwelling means any building or structure though

movable or temporary, or a portion thereof, that is used or ordinarily used by a person for

lodging." ld. at 19. The jury found Mr. Langford guilty as charged. He appealed.

                                        ANALYSIS

       The issue is whether sufficient evidence supports Mr. Langford's conviction for

residential burglary in violation of his constitutional due process right to have every

element proved beyond a reasonable doubt. "In a criminal prosecution, due process

requires the State to prove every element of the charged crime beyond a reasonable

doubt." State v. Smith, 155 Wn.2d 496, 502, 120 P.3d 559 (2005).

       Mr. Langford contends the State's evidence was insufficient to prove that he

entered a dwelling, which is an essential element of residential burglary. RCW

9A.S2.025(1). Evidence is sufficient if, when viewed in the light most favorable to the

prosecution, it permits any rational trier of fact to find the essential elements of the crime

beyond a reasonable doubt. State v. Salinas, 119 Wn.2d 192,201,829 P.2d 1068 (1992).

"A claim of insufficiency admits the truth of the State's evidence and all inferences that

reasonably can be drawn therefrom." ld. Circumstantial and direct evidence are equally

                                              2

No. 30542-2-111
State v. Langford


reliable. State v. Delmarter, 94 Wn.2d 634,638,618 P.2d 99 (1980). Because it is the

jury's responsibility to resolve credibility issues and determine the weight of the

evidence, we defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Camarillo, 115 Wn.2d 60, 71,

794 P.2d 850 (1990).

       To prove residential burglary, the State had to prove Mr. Langford entered or

remained in a "dwelling." RCW 9A.52.025( 1). A "dwelling" is "any building or

structure ... which is used or ordinarily used by a person for lodging." RCW

9A.04.l10(7). Mr. Langford argues the shed was not used for lodging.

       A garage attached to a home is a "dwelling" because it is "a portion" of a building

used as lodging. State v. Murbach, 68 Wn. App. 509, 513, 843 P.2d 551 (1993). A tool

room located within an apartment building is considered a dwelling. State v. Neal, 161

Wn. App. Ill, 112-13,249 P.3d 211, review denied, 172 Wn.2d 1011 (2011). In Neal,

Division Two of this court noted that the portion of the building entered does not have to

be used for lodging. Id. at 113. The court held, "a dwelling may be a building or

structure used for lodging, or it may be any portion ofa building where the portion is

used for lodging." Id. at 114 (Emphasis added).

       Following the above authorities, the residence was a "dwelling." The shed, where

the gas can was taken, was connected to the residence by a roof and carport. Thus, the

shed is "a portion" of the residence. Murbach, 68 Wn. App. at 513. The proximity of the

                                              3

No. 30542-2-111
State v. Langford


shed to the residence and the fact the two buildings were connected by a common roof is

sufficient to meet the definition of "dwelling" as clarified in Murbach and Neal. Because

Mr. Langford entered a "dwelling," the evidence was sufficient to convict him of

residential burglary within dUe process principles.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  Brown, J.

WE CONCUR:



Korsmo, C.J.                                      Sidl::f4o"
                                                           &=.



                                             4­